Citation Nr: 0801051	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a left knee strain, 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a right knee 
strain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1993 to 
August 1997, and September 1997 to July 1999.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  
	
In December 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issue of entitlement to an increased rating for 
mechanical low back pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by 
moderate subluxation or instability.

2.  The veteran's left knee disability is not manifested by 
flexion limited to 60 degrees, or by extension limited to 5 
degrees.

3.  The veteran's right knee disability is not manifested by 
moderate subluxation or instability.

4.  The veteran's right knee disability is not manifested by 
flexion limited to 60 degrees, or by extension limited to 5 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).  

2.  The criteria for separate ratings for arthritis which 
causes limitation of motion and instability for the veteran's 
left knee strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).  

4.  The criteria for separate ratings for arthritis which 
causes limitation of motion and instability for the veteran's 
right knee strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of July 2000 granted service connection and assigned 
ratings for the veteran's left and right knee disabilities.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
knee disorders.  He asserts that his knee disabilities cause 
multiple types of impairment including pain, limitation of 
motion, and instability.  

The veteran is currently receiving a 10 percent evaluation 
for his left knee and a 10 percent evaluation for his right 
knee under DC 5257 for "slight" recurrent subluxation and 
instability.  The next higher rating of 20 percent rating is 
warranted only where there is "moderate" recurrent 
subluxation and instability.  The Board does not find that 
the evidence supports such a finding.

At a VA examination in April 2007 it was found that both 
knees were stable to varus and valgus stresses at thirty 
degrees.  At a VA examination in March 2003, the examiner 
found there was no recurrent subluxation bilaterally.  The 
only evidence to the contrary is a subjective complaint of 
instability made by the veteran in a January 2005 VA 
treatment note.  The Board cannot find that this constitutes 
"moderate" recurrent subluxation and instability.  As such, 
the veteran is not entitled to an increased evaluation for 
either his left or right knee disability under diagnostic 
code 5257.

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Diagnostic Code 
5260 provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension of the knee is limited to 5 degrees.  A 
veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.

The veteran does not meet the criteria for a noncompensable 
evaluation under either DC 5260 or 5261 for either his left 
or right knee.  At the April 2007 VA examination, flexion of 
the left knee was to 124 degrees and flexion of the right 
knee was to 123 degrees.  At the March 2003 VA examination, 
flexion of both knees was to 125 degrees.  At both the April 
2007 and March 2003 VA examinations, extension was to 0 
degrees bilaterally.  Thus, the evidence does not support the 
assignment of separate ratings for limitation of motion for 
either his left or right knee when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

At the April 2007 VA examination, the examiner found the 
veteran had no pain on motion in either knee.  The examiner 
further found, "[f]ollowing three to four repetitions, he 
had no pain, fatigue, weakness, lack of endurance, or 
incoordination" in either knee.   At the March 2003 VA 
examination, it was found the veteran's pain limited the 
veteran's movement bilaterally, but his ranges of motion were 
not limited by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner did not specify to what degree 
pain limited the veteran's movement.  Accordingly, the 
evidence also does not support the assignment of separate 
ratings for limitation of motion for either his left or right 
knee based on pain and functional loss.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent 
for either knee.  Taking the remaining codes in numerical 
order, DC 5256 is not applicable because there is no 
ankylosis of the veteran's knee.  The March 2003 VA examiner 
made an explicit finding in this regard, and the existence of 
ankylosis is not supported by the veteran's current ranges of 
motion.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain and effusion into the joint.  The March 2003 examiner 
found there was locking pain bilaterally, but no evidence of 
joint effusion.  X-rays taken for the April 2007 VA 
examination were normal and did not indicate effusion into 
the joints.  Moreover, there has not been a finding of 
dislocated, semilunar cartilage in the medical evidence.  As 
such, DC 5258 does not provide the basis for an increased 
rating.  DC 5259 is not applicable because it does not allow 
ratings in excess of 10 percent.  DC 5262 has not been raised 
by the medical evidence and DC 5263 also does not provide for 
a rating in excess of 10 percent.    

In addition, on review of the veteran's specific contentions 
regarding the interference with work due to his knees, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2005).  Ordinarily, the VA Schedule 
for Rating Disabilities will apply unless there are truly 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Most recently, the April 2007 VA 
examiner noted that despite pain on prolonged standing, the 
veteran was working full-time.  In sum, the Board finds that 
10 percent ratings currently assigned adequately compensate 
the veteran for the current level of disability resulting 
from his left and right knee disabilities.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2003 and January 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of January 2007 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He had a 
hearing before the Board in January 2006.  He was afforded VA 
examinations in March 2003 and April 2007.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for the veteran's left 
knee strain is denied.

An evaluation in excess of 10 percent for the veteran's right 
knee strain is denied.


REMAND

Inasmuch as the Board regrets additional delay of this 
matter, the issue of entitlement to an increased rating for 
mechanical low back pain must be remanded in order to 
adequately rate the veteran for this disability. While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In December 2006 the Board remanded this issue, in pertinent 
part, for a VA examination in order to assess the current 
level of severity of the veteran's mechanical low back pain.  
In April 2007 an examination was conducted, however, the 
findings are inadequate for rating purposes.  The examination 
report contains adequate findings as to the orthopedic 
manifestations of the veteran's back disability, but makes 
inadequate findings as to the neurological manifestations.  

The current medical evidence reveals the veteran's subjective 
complaints of radiating pain and numbness in his lower 
extremities.  On x-rays taken in July 2005, the veteran was 
diagnosed with degenerative disc disease.  Significantly, the 
accompanying VA treatment notes from July 2005 diagnose the 
veteran with "left radiculopathy in sciatic."  An MRI of 
the lumbar spine conducted at the April 2007 VA examination 
confirmed that the veteran has mild degenerative disc disease 
in the lower lumbar spine.  At the 2007 VA examination the 
veteran reported radiating pain.  The examination report 
contains findings that a sensory examination was normal, as 
were the veteran's pulses and reflexes, but this does not 
adequately address the neurological manifestations of his 
mechanical low back pain.  The examiner reported that the 
veteran's claims file was reviewed, but made no comments 
about the prior diagnosis of radiculopathy.  If the veteran 
has neurological abnormalities associated with his back 
disability, he is entitled to a separate rating for these, 
under both the current version of the rating criteria 
pertaining to the spine, and the version that was in effect 
at the time his claim was filed in January 2003.  As the 
current evidence shows the existence of radiculopathy and 
there is no evidence to the contrary, a VA examination is 
necessary to adequately evaluate the neurological 
manifestations of the veteran's back disability for VA rating 
purposes.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
in order to determine the current 
severity of his back disability.  The 
examination report must include ranges of 
motion, with notations as to the degree 
of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

Specifically ask the examiner to identify 
and describe any evidence of neurological 
abnormalities, radiculopathy, or any 
other nerve involvement due to the 
veteran's back disability, to include 
discussion on the 2005 diagnosis of 
radiculopathy.    

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, including the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of any failure to report for 
a VA examination without good cause may 
include a denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


